UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 27, 2013 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code:(515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 8.01 Other Events On February 27, 2013, Ames National Corporation (the “Company”) entered into a real estate contract to sell two Company owned buildings located in Ames, Iowa for a cash payment of $1,750,000, less certain closing costs.The closing of the purchase is subject to customary terms and conditions, including performance of due diligence by the purchaser.The buildings had a book value of approximately $532,000 as of December 31, 2012. A copy of the real estate contract is attached as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d) The following exhibit is furnished as part of this Report. Exhibit No. Description Real Estate Contract dated February 27, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date:February 28, 2013 By:/s/ Thomas H. Pohlman Thomas H. Pohlman, President (Principal Executive Officer)
